DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinstein (US 2016/0231895).
With respect to claim 1 (Currently Amended), Feinstein teaches an image display device based on a mobile terminal, comprising: 
a rotation angle acquisition processor configured to acquire a rotation angle value of the mobile terminal rotated around an axis in a second direction in response to a size of an image displayed on a display screen of the mobile terminal in a first direction being greater than a size of a display interface of the display screen in the first direction (Feinstein: Figs. 1-2; claim 1; Paras. [0050] and [0058], one or more processors configured to generate one or more tilt signals indicative of one or more tilt angles of said mobile system corresponding to one or more scrolling directions along said screen display when said contents view is larger than said screen display); 
a movement speed processor configured to perform at least one of determine a movement speed of the image in the display interface of the display screen according to the rotation angle value (Feinstein: Fig. 2; claim 1; Para. [0069], activating a response graph for said scrolling direction that directly maps a predefined tilt rotation range onto a scrolling range that spans said contents view from a first edge to an opposite edge along said scrolling direction) and determine the movement speed of the image in the display interface of the display screen according to a relationship between the size of the image in a first direction and the size of the display interface of the display screen in the first direction (Feinstein: Fig. 2; Para. [0087], horizontal scroll range is equal to a difference between the size of the size of the content in the x-axis direction and the size of the display screen in the x-axis direction; similar relationship used to establish the vertical scroll range); and 
an image movement controller configured to control the image to move in the first direction in the display interface of the display screen according to the movement speed (Feinstein: Fig. 4C; Para. [0069], response curve can be a linear or a non-linear graph that relates the device relative tilt value to a scrolling rate of the screen view, a response graph may be represented by a table of speed values corresponding to relative tilts, a 
wherein the first direction and the second direction are substantially perpendicular (Feinstein: Fig. 2, roll axis 60 orthogonal to pitch axis 62).  

With respect to claim 2 (Currently Amended), Feinstein teaches the image display device according to claim 1, wherein, for a case where the movement speed processor is configured to determine the movement speed of the image displayed on the display screen of the mobile terminal in the display interface of the display screen according to the rotation angle value, the movement speed processor is further configured to: 
positively correlate the movement speed to the rotation angle value in response to the rotation angle value being less than a first rotation angle threshold (Feinstein: Fig. 3C; Para. [0069]).  

With respect to claim 3 (Currently Amended), Feinstein teaches the image display device according to claim 1, wherein, for a case where the movement speed processor is configured to determine the movement speed of the image in the display interface of the display screen according to the relationship between the size of the image displayed on the display screen in the first direction and the size of the display interface of the display screen in the first direction, the movement speed processor is further configured to: 
determine the movement speed according to a difference in size between a boundary of the image in the first direction and a boundary of the display interface in the 

With respect to claim 4 (Currently Amended), Feinstein teaches the image display device according to claim 3, wherein the movement speed processor is further configured to: determine the movement speed according to a ratio of the difference in size to the second rotation angle threshold (Feinstein: Fig. 2; Paras. [0087] – [0089]).  .  

With respect to claim 5 (Currently Amended), Feinstein teaches the image display device according to claim 3, wherein the image movement controller is further configured to:
determine a movement size of the image in the first direction according to the movement speed and the rotation angle value (Feinstein: Para. [0087]);
determine an area to be displayed of the image in the first direction according to the movement size; and control the image to move in the first direction in the display interface of the display screen, by displaying the area to be displayed on the display screen (Feinstein: Figs. 1-3C).  

With respect to claim 6 (Currently Amended), Feinstein teaches the image display device according to claim 5, wherein the rotation angle acquisition processor is further configured to acquire a rotation direction of the mobile terminal around an axis in the second direction; the image movement controller is further configured to determine a movement direction of the image according to the rotation direction; and the rotation 

With respect to claim 7 (Currently Amended), Feinstein teaches the image display device according to claim 6, wherein the image movement controller is further configured to: in response to the rotation angle value of the mobile terminal rotated around the axis in the second direction reaching the second rotation angle threshold, control the image to stop moving in the first direction in the display interface of the display screen, by stopping determining a next area to be displayed in the first direction (Feinstein: Figs. 1-3C; Para. [0065], the screen view position remains at 104 when the device is further rotated clockwise beyond the line 144 to reach graph point 148).

With respect to claim 8 (Currently Amended), Feinstein teaches the image display device according to claim 1 wherein, the image movement controller is further configured to: in response to the rotation angle value being greater than or equal to the first rotation angle threshold and the rotation direction of the mobile terminal around the axis in the second direction being clockwise, display a second end of the image in the first direction in the display interface; or in response to the rotation angle value being greater than or equal to the first rotation angle threshold and the rotation direction of the mobile terminal around the axis in the second direction being counterclockwise, display 

With respect to claim 9 (Currently Amended), Feinstein teaches the image display device based claim 1, wherein the first direction is parallel to a first side of the display screen, and the second direction is parallel to a second side of the display screen; or the first direction is parallel to the second side of the display screen, and the second direction is parallel to the first side of the display screen (Feinstein: Fig. 2, axes 60 and 62 correspond with vertical and horizontal sides of the display screen).  

With respect to claim 10 (Currently Amended), Feinstein teaches the image display device according to claim 1, wherein the rotation angle acquisition processor is further configured to acquire a third rotation angle value of the mobile terminal rotated around the axis in a first direction; the movement speed processor is further configured to perform at least one of: determine a movement speed of the image displayed on the display screen of the mobile terminal in the second direction in the display interface of the display screen according to the third rotation angle value; and determine the movement speed of the image in the second direction in the display interface of the display screen according to a relationship between a size of the image displayed on the display screen in the second direction and a size of the display interface of the display screen in the second direction; and the image movement controller is further configured to control the image to move in the second direction in the display interface of the 

With respect to claim 11 (Currently Amended), Feinstein teaches the image display device according to claim 1, wherein the rotation angle acquisition processor is further configured to acquire a fourth rotation angle value of the mobile terminal swung around an axis perpendicular to the display screen; the movement speed processor is further specifically configured to perform at least one of: determine a movement speed of the image displayed on the display screen of the mobile terminal in the display interface of the display screen according to the fourth rotation angle value; and determine the movement speed of the image in the display interface of the display screen according to the relationship between the size of the image displayed on the display screen in the first direction and the size of the display interface of the display screen in the first direction; and the image movement controller is further specifically configured to control the image to move in the first direction in the display interface of the display screen according to the movement speed (Feinstein: Figs. 1-3C; Para. [0055], using sensor pitch, roll and yaw angles mapped into horizontal and vertical axes for scrolling).  


With respect to claim 12 (Currently Amended), Feinstein teaches the image display device according to claim 1, further comprising an instruction generator configured to, in response to the image being controlled to move in the display interface 

With respect to claim 13 (Currently Amended), Feinstein teaches the image display device according to claim 12, wherein the instruction comprises information of a current image area displayed in the display interface of the display screen so that the current image area is displayed by the display terminal (Feinstein: Para. [0047]).  

With respect to claim 14 (Currently Amended), Feinstein teaches the image display device according to claim 12, wherein the instruction is configured to control the image displayed in the display terminal to move in the first direction (Feinstein: Para. [0048]).  


Method claims (15, 16, 17 & 18) are drawn to the method of using the corresponding apparatus claimed in claims (1, 8, 3 & 12).  Therefore method claims (15, 16, 17 & 18) correspond to apparatus claims (1, 8, 3 & 12) and are rejected for the same reasons of anticipation as used above.

With respect to claim 19 (Currently Amended), Feinstein teaches an electronic device, comprising: 
at least one hardware processor; and a memory storing program instructions that, when executed by the at least one hardware processor, implement an image display method wherein the image display method comprises: 
acquiring a rotation angle value of the mobile terminal rotated around an axis in a second direction in response to a size of an image displayed on a display screen of the mobile terminal in a first direction being greater than a size of a display interface of the display screen in the first direction (Feinstein: Figs. 1-2; claim 1; Paras. [0050] and [0058], one or more processors configured to generate one or more tilt signals indicative of one or more tilt angles of said mobile system corresponding to one or more scrolling directions along said screen display when said contents view is larger than said screen display); 
performing at least one of: determining a movement speed of the image in the display interface of the display screen according to the rotation angle value (Feinstein: Fig. 2; claim 1; Para. [0069], activating a response graph for said scrolling direction that directly maps a predefined tilt rotation range onto a scrolling range that spans said contents view from a first edge to an opposite edge along said scrolling direction); and 
determining the movement speed of the image in the display interface of the display screen according to a relationship between the size of the image in the first direction and the size of the display interface of the display screen in the first direction (Feinstein: Fig. 2; Para. [0087], horizontal scroll range is equal to a difference between the size of the size of the content in the x-axis direction and the size of the display screen in the x-axis direction; similar relationship used to establish the vertical scroll range); and 
controlling the image to move in the first direction in the display interface of the display screen according to the movement speed (Feinstein: Fig. 4C; Para. [0069], response curve can be a linear or a non-linear graph that relates the device relative tilt value to a scrolling rate of the screen view, a response graph may be represented by a table of speed values corresponding to relative tilts, a list of threshold values, or by a mathematical function that may include specific boundary conditions); 
- 14 -Application No.: Herewithwherein, the first direction and the second direction are substantially perpendicular (Feinstein: Fig. 2, roll axis 60 orthogonal to pitch axis 62).  .  

With respect to claim 20 (Currently Amended), Feinstein teaches the image display method claim 15, 
wherein the image display method is performed by at least one hardware processor through execution of a computer program stored on a non-transitory computer-readable medium (Feinstein: Paras. [0046] – [0048]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10,579,247 discloses a method for scroll control using additional axis perpendicular to the display screen. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625